Citation Nr: 0608678	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  97-06 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
involving a left wrist fracture, claimed as aggravated by VA 
treatment rendered in 1991.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to April 
1988.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in June 1999, June 2004, 
and August 2005.  


FINDING OF FACT

The treatment rendered for non-service-connected residuals of 
a left wrist fracture at a VA facility from May to August 
1991 did not result in any additional disability associated 
with this disorder.


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for disability involving the 
residuals of an injury of the left wrist as a result of VA 
treatment have not been met.  38 U.S.C.A. § 1151 (West 1991); 
38 C.F.R. § 3.358 (1996).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

During the course of this appeal, the Court has indicated 
that notice in service connection claims should include 
information on disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1056 (U.S. 
Vet. App. March 3, 2006).  Such notice has not been provided 
in this case.  This is not technically a service connected 
claim, and the claim is otherwise denied, so disability 
ratings and effective dates are not at issue.  Thus, there is 
no prejudice to the appellant in proceeding with this appeal 
as is further discussed below.

In VCAA letters dated in October 2002, November 2003, and 
July 2004, the RO notified the appellant of the information 
and evidence necessary to substantiate the claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in (his/her) possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The veteran contends that compensation benefits are warranted 
for the residuals of an injury of his left wrist that he 
sustained in a motor vehicle accident in May 1991.  He bases 
this contention on his assertion that, following treatment at 
a private facility he was transferred to a VA medical center 
where treatment that should have been rendered was not, 
resulting in additional disability of the wrist.  He asserts 
that he needed additional surgery, performed at another 
private facility, where he was told that, had this procedure 
been performed months earlier, he would have much better 
range of motion and use of the left upper extremity.  His 
contentions are set forth in detail in a hearing at the RO 
conducted in July 1997.  

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the claim has been 
pending since before the change in the law.  VAOPGCPREC 40- 
97.  The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in 
effect prior to the change, which is more favorable to the 
veteran.  

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (1997).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  The regulation further provides, in part, that 
benefits will not be payable for the continuance or natural 
progress of disease or injury for which VA treatment is 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

The medical evidence of records shows that on May 9, 1991, 
the veteran was involved in a motor vehicle accident multiple 
injuries, including displaced fractures of both distal radius 
and ulnar styloid, with significant comminution of the left 
distal radius.  In addition, the veteran had fractures of the 
left knee and the right ankle.  The veteran was initially 
treated at a private facility, casted and transferred to a VA 
medical center several days later.  While at this facility he 
underwent rehabilitative therapy and was, at the end of May, 
placed in a nursing home for additional therapy.  This 
continued until July 1991 at which time he was re-admitted to 
the medical center for additional therapy.  At that time, a 
social work service report showed that the veteran was angry, 
having experienced a severe disruption of his life due to 
this motor vehicle accident.  He was very critical of the 
initial care he had received at the private hospital, but was 
complimentary of VA care.  

During July and August 1991, the veteran was involved in a 
multidisciplinary rehabilitation program at the VA medical 
facility.  At that time, the external fixation device that 
had been attached during earlier treatment was removed.  He 
was placed in a forearm splint and was non-weight-bearing for 
his left upper extremity.  During his hospital course, he 
progressed from the use of an electric wheelchair to the 
independent use of a manual chair.  He was discharged to a 
home exercise program for strengthening and increasing 
endurance.  

Records of treatment at a private medical facility, dated 
from October to December 1991, show that it was found that, 
while the veteran's right upper extremity had adequately 
healed, the veteran had nonunion of the distal radius.  An 
osteosynthesis of the left distal radius and open reduction 
of the distal radioulnar joint were performed.  By December 
1991, X-ray studies showed that the osteotomy was healing 
nicely and a CT scan study showed that the distal radial 
ulnar joint was located, although an additional procedure was 
believed to be necessary because of difficulty in regaining 
range of motion in the joint.  

An examination was conducted by VA in February 2001.  At that 
time, the veteran's extensive medical records were reviewed.  
The examiner was requested to render an opinion regarding the 
manifestations of the veteran's left wrist disorder that were 
present prior to transfer from the private to VA facility in 
May 1991 and whether he had developed any additional 
identifiable left upper extremity disabilities due to any VA 
treatment, including the nonperformance of surgery.  The 
examination report gives a detailed and thorough review of 
the veteran's treatment.  In conclusion, the examiner 
rendered an opinion that the veteran had a left wrist 
fracture with which he presented to the VA for care in May 
1991 that caused him disability due to a nonhealing process 
that was still present on his discharge from the 
rehabilitation unit in August 1991 and on follow-up 
evaluation in October 1991.  It appeared that there was 
neither an increase nor a decrease in the left wrist 
disability during the veteran's time of VA care.  

In July 2004, pursuant to the Board's June 2004 remand 
requesting additional medical opinion regarding the 1991 
treatment the veteran received at VA following his motor 
vehicle accident, a VA physician evaluated the veteran's 
medical records and remarked that it was believed that the 
treatment rendered by VA in 1991 was proper and did not cause 
any permanent additional disability involving the distal left 
upper extremity.  Additionally, it was not believed that any 
such treatment permanently worsened any pre-existing 
disability that might have been present.  

In October 2005, the same physician who evaluated the 
veteran's records in July 2004 rendered an additional opinion 
that it appeared that the treatment performed by VA in 1991 
was proper and that no evidence that there was any delay of 
treatment or any additional disability due to any delay of 
the treatment that was rendered.  Thus, it was the examiner's 
opinion that it was more likely than not that the treatment 
for the wrist fracture in 1991 was proper and there was no 
delay in treatment to cause any permanent disability, nor did 
the treatment permanently worsen any preexisting disability.  

The record includes opinions from two VA specialists that 
there was no action or inaction on the part of VA medical care 
providers that aggravated the disability associated with the 
residuals of the motor vehicle accident that the veteran 
received in May 1991.  There is no opinion in the record to 
support the veteran's contention that a delay in treatment 
resulted in additional disability associated with the left 
wrist fracture.  While the veteran has given sworn testimony 
to this effect, it is noted that he is a layman, and, as such, 
is not competent to give an opinion requiring medical 
knowledge such as involved in making diagnoses or explaining 
the etiology of a condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

As such, the Board concludes that compensation benefits for 
additional disability involving a left wrist fracture, 
claimed as aggravated by VA treatment rendered in 1991, 
pursuant to 38 U.S.C.A. § 1151 is not warranted.  The 
preponderance of the evidence is against the veteran's claim.  




ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for additional disability involving a left 
wrist fracture, claimed as aggravated by VA treatment 
rendered in 1991, are denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


